ICJ_138_AerialHerbicideSpraying_ECU_COL_2010-06-25_ORD_01_NA_00_FR.txt.       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


       CASE CONCERNING
   AERIAL HERBICIDE SPRAYING
         (ECUADOR v. COLOMBIA)


         ORDER OF 25 JUNE 2010




             2010
      COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE À DES ÉPANDAGES
      AÉRIENS D’HERBICIDES
        (ÉQUATEUR c. COLOMBIE)


      ORDONNANCE DU 25 JUIN 2010

                        Official citation :
       Aerial Herbicide Spraying (Ecuador v. Colombia),
       Order of 25 June 2010, I.C.J. Reports 2010, p. 307




                   Mode officiel de citation :
     Epandages aériens d’herbicides (Equateur c. Colombie),
     ordonnance du 25 juin 2010, C.I.J. Recueil 2010, p. 307




                                         Sales number
SN 0074-4441
BN 978-92-1-071093-0
                                         No de vente :   983

                              25 JUNE 2010

                                 ORDER




  AERIAL HERBICIDE SPRAYING
    (ECUADOR v. COLOMBIA)




ÉPANDAGES AÉRIENS D’HERBICIDES
    (ÉQUATEUR c. COLOMBIE)




                              25 JUIN 2010

                             ORDONNANCE

           COUR INTERNATIONALE DE JUSTICE

                           ANNÉE 2010                                        2010
                                                                            25 juin
                                                                          Rôle général
                            25 juin 2010                                    no 138



    ÉPANDAGES AÉRIENS D’HERBICIDES
                  (ÉQUATEUR c. COLOMBIE)




                         ORDONNANCE

ésents : M. OWADA, président ; M. TOMKA, vice-président ; MM. KO-
         ROMA, AL-KHASAWNEH, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
         SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD, juges ;
         M. COUVREUR, greffier.

La Cour internationale de Justice,
 Ainsi composée,
 Après délibéré en chambre du conseil,
 Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
aphe 2, 48 et 49 de son Règlement,
 Vu la requête enregistrée au Greffe de la Cour le 31 mars 2008, par
quelle la République de l’Equateur a introduit une instance contre la
 publique de Colombie au sujet d’un différend portant sur « l’épandage
rien par la Colombie d’herbicides toxiques en des endroits situés à
oximité, le long ou de l’autre côté de sa frontière avec l’Equateur »,
andage qui aurait « déjà gravement porté atteinte aux populations,
 x cultures, à la faune et au milieu naturel du côté équatorien de la
ontière »,
 Vu l’ordonnance en date du 30 mai 2008, par laquelle la Cour a fixé au
  avril 2009 et au 29 mars 2010, respectivement, les dates d’expiration
s délais pour le dépôt du mémoire de la République de l’Equateur et du
ntre-mémoire de la République de Colombie,
 Vu le mémoire et le contre-mémoire dûment déposés par les Parties
 ns les délais ainsi fixés ;

                                                                     4

 Considérant que, au cours d’une réunion que le président de la Cour a
nue avec les agents des Parties le 24 juin 2010, la République de l’Equa-
ur, invoquant l’importance de la documentation de nature scientifique
 technique jointe au contre-mémoire de la République de Colombie, a
diqué qu’elle désirait pouvoir répondre à cette pièce dans une réplique
 qu’elle souhaitait disposer à cet effet d’un délai de dix mois à compter
  dépôt du contre-mémoire ; et considérant que la République de Colom-
e a déclaré qu’elle n’estimait pas nécessaire la tenue d’un second tour
écritures en l’espèce et que, dans le cas où la Cour déciderait toutefois
  prescrire la présentation d’une réplique du demandeur et d’une dupli-
 e du défendeur, elle se rallierait à toute décision de la Cour concernant
  délais ;
 Considérant que, après s’être ainsi renseignée auprès des Parties, la
our estime que le dépôt d’une réplique par l’Equateur et d’une duplique
 r la Colombie est nécessaire,
Prescrit la présentation d’une réplique de la République de l’Equateur
 d’une duplique de la République de Colombie ;
Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
èces de procédure :
Pour la réplique de la République de l’Equateur, le 31 janvier 2011 ;
Pour la duplique de la République de Colombie, le 1er décembre 2011 ;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
 ix, à La Haye, le vingt-cinq juin deux mille dix, en trois exemplaires,
 nt l’un restera déposé aux archives de la Cour et les autres seront
 nsmis respectivement au Gouvernement de la République de l’Equa-
ur et au Gouvernement de la République de Colombie.

                                                     Le président,
                                            (Signé) Hisashi OWADA.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.




                                                                           5

